 


110 HR 1218 IH: Pharmaceutical Market Access Act of 2007
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1218 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2007 
Mr. Wu introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to authorize the Secretary of Health and Human Services to negotiate for lower prices for Medicare prescription drugs and to eliminate the gap in coverage of Medicare prescription drug benefits, to authorize the Secretary of Health and Human Services to promulgate regulations for the reimportation of prescription drugs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicare Prescription Drug Improvement Act. 
IImprovement of Medicare prescription drug benefits 
101.Permitting the negotiation of fair prices for Medicare prescription drugs on behalf of Medicare beneficiariesSection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is amended by striking subsection (i) (relating to noninterference) and inserting the following: 
 
(i)Authority To negotiate prices with manufacturersIn order to ensure that beneficiaries enrolled under prescription drug plans, MA–PD plans, and qualified retiree prescription drug plans pay the lowest possible price, the Secretary shall have authority similar to that of the Secretary of Veterans Affairs, Secretary of Defense, and the heads of other Federal agencies and departments that purchase prescription drugs in bulk to negotiate contracts with manufacturers of covered part D drugs, consistent with the requirements and in furtherance of the goals of providing quality care and containing costs under this part.. 
102.Elimination of gap in coverage of prescription drug benefits 
(a)In generalParagraph (3) of section 1860D–2(b) of the Social Security Act (42 U.S.C. 1395w–102(b)) is repealed. 
(b)Conforming amendments 
(1)Section 1860D–2 of such Act (42 U.S.C. 1395w–102) is amended— 
(A)in subsection (a)(2)(A)(i)(I), by striking , or an increase in the initial coverage limit with respect to covered part D drugs; 
(B)in subsection (b)(2)(A), by striking and up to the initial coverage limit under paragraph (3); 
(C)in subsection (b)(4)(C)(i)— 
(i)by striking the comma after paragraph (1) and inserting and; and 
(ii)by striking , and for amounts for which benefits are not provided because of the application of the initial coverage limit described in paragraph (3); 
(D)in subsection (c)(1), by striking subparagraph (C); and 
(E)in subsection (d)(1)(A), by striking or an initial coverage limit (described in subsection (b)(3)). 
(2)Section 1860D–4(a)(4)(B) of such Act (42 U.S.C. 1395w–104(a)(4)(B)) is amended to read as follows: 
 
(B)when prescription drug benefits are provided under this part, a notice of the benefits in relation to the annual out-of-pocket threshold for the current year.. 
(3) 
(A)Section 1860D–14(a) of such Act (42 U.S.C. 1395w–114(a)) is amended— 
(i)in paragraph (1), by striking subparagraph (C) and redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively; 
(ii)in paragraph (2), by striking subparagraph (C) and redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively; and 
(iii)in paragraph (4)(A) in the matter preceding clause (i), by striking paragraph (1)(D)(ii) and inserting paragraph (1)(C)(ii). 
(B)Section 1860D–14(c)(1) of such Act (42 U.S.C. 1395w–114(c)(1)) is amended in the second sentence by striking subsections (a)(1)(D) and (a)(2)(E) and inserting subsections (a)(1)(C) and (a)(2)(D). 
(C)Section 1860D–15(e)(1)(B) of such Act (42 U.S.C. 1395w–115(e)(1)(B)) is amended by striking paragraphs (1)(D) and (2)(E) and inserting paragraphs (1)(C) and (2)(D). 
(4) 
(A)Section 1860D–41(a)(6) of such Act (42 U.S.C. 1395w–151(a)(6)) is amended by striking paragraph (6) and redesignating paragraphs (7) through (18) as paragraphs (6) through (17), respectively. 
(B)Section 1860D–1(a)(1)(A) of such Act (42 U.S.C. 1395w–101(a)(1)(A)) is amended by striking 1860D–41(a)(14) and inserting 1860D–41(a)(13). 
(c)Effective dateThe amendments made by this section shall apply to benefits for plan years beginning after the date of the enactment of this Act. 
IIImportation of prescription drugs 
201.Short titleThis title may be cited as the Pharmaceutical Market Access Act of 2007. 
202.Importation of prescription drugs 
(a)Nullification of certain amendments made by Public Law 108–173The Federal Food, Drug, and Cosmetic Act is amended— 
(1)in section 804 (21 U.S.C. 384), by amending the section to read as if section 1121(a) of Public Law 108–173 had not been enacted; 
(2)in section 301 (21 U.S.C. 331), by amending the section to read as if section 1121(b)(1) of Public Law 108–173 had not been enacted; and 
(3)in section 303 (21 U.S.C. 333), by amending the section to read as if section 1121(b)(2) of Public Law 108–173 had not been enacted. 
(b)Importation of prescription drugsSection 804 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 384), as amended by subsection (a)(1) of this section, is amended— 
(1)in subsection (a)— 
(A)by striking The Secretary and inserting Not later than 180 days after the date of the enactment of the Pharmaceutical Market Access Act of 2007, the Secretary; and 
(B)by striking pharmacists and wholesalers and inserting pharmacists, wholesalers, and qualifying individuals; 
(2)in subsection (b)— 
(A)by amending paragraph (1) to read as follows: 
 
(1)require that each covered product imported pursuant to such subsection complies with sections 501, 502, and 505, and other applicable requirements of this Act; and; 
(B)in paragraph (2), by striking , including subsection (d); and and inserting a period; and 
(C)by striking paragraph (3); 
(3)in subsection (c), by inserting by pharmacists and wholesalers (but not qualifying individuals) after importation of covered products; 
(4)in subsection (d)— 
(A)by striking paragraphs (3) and (10); 
(B)in paragraph (5), by striking , including the professional license number of the importer, if any; 
(C)in paragraph (6)— 
(i)in subparagraph (C), by inserting (if required under subsection (e)) before the period; 
(ii)in subparagraph (D), by inserting (if required under subsection (e)) before the period; and 
(iii)in subparagraph (E), by striking labeling; 
(D)in paragraph (7)— 
(i)in subparagraph (A), by inserting (if required under subsection (e)) before the period; and 
(ii)by amending subparagraph (B) to read as follows: 
 
(B)Certification from the importer or manufacturer of such product that the product meets all requirements of this Act.; and 
(E)by redesignating paragraphs (4) through (9) as paragraphs (3) through (8), respectively; 
(5)by amending subsection (e) to read as follows: 
 
(e)Testing 
(1)In generalSubject to paragraph (2), regulations under subsection (a) shall require that testing referred to in paragraphs (5) through (7) of subsection (d) be conducted by the importer of the covered product, unless the covered product is a prescription drug subject to the requirements of section 505C for counterfeit-resistant technologies. 
(2)ExceptionThe testing requirements of paragraphs (5) through (7) of subsection (d) shall not apply to an importer unless the importer is a wholesaler.; 
(6)in subsection (f), by striking or designated by the Secretary, subject to such limitations as the Secretary determines to be appropriate to protect the public health; 
(7)in subsection (g)— 
(A)by striking counterfeit or; and 
(B)by striking and the Secretary determines that the public is adequately protected from counterfeit and violative covered products being imported pursuant to subsection (a); 
(8)in subsection (i)(1)— 
(A)by amending subparagraph (A) to read as follows: 
 
(A)In generalThe Secretary shall conduct, or contract with an entity to conduct, a study on the imports permitted pursuant to subsection (a), including consideration of the information received under subsection (d). In conducting such study, the Secretary or entity shall evaluate the compliance of importers with regulations under subsection (a), and the incidence of shipments pursuant to such subsection, if any, that have been determined to be misbranded or adulterated, and determine how such compliance contrasts with the incidence of shipments of prescription drugs transported within the United States that have been determined to be misbranded or adulterated.; and 
(B)in subparagraph (B), by striking Not later than 2 years after the effective date of final regulations under subsection (a), and inserting Not later than 18 months after the date of the enactment of the Pharmaceutical Market Access Act of 2007,; 
(9)in subsection (k)(2)— 
(A)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and 
(B)by inserting after subparagraph (C) the following: 
 
(D)The term qualifying individual means an individual who is not a pharmacist or a wholesaler.; and 
(10)by striking subsections (l) and (m). 
203.Use of Counterfeit-Resistant technologies to prevent counterfeiting 
(a)MisbrandingSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352; deeming drugs and devices to be misbranded) is amended by adding at the end the following: 
 
(y)If it is a drug subject to section 503(b), unless the packaging of such drug complies with the requirements of section 505C for counterfeit-resistant technologies.. 
(b)RequirementsTitle V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section 505B the following: 
 
505C.Counterfeit-resistant technologies 
(a)Incorporation of counterfeit-resistant technologies into prescription drug packagingThe Secretary shall require that the packaging of any drug subject to section 503(b) incorporate— 
(1)overt optically variable counterfeit-resistant technologies that are described in subsection (b) and comply with the standards of subsection (c); or 
(2)technologies that have an equivalent function of security, as determined by the Secretary. 
(b)Eligible technologiesTechnologies described in this subsection— 
(1)shall be visible to the naked eye, providing for visual identification of product authenticity without the need for readers, microscopes, lighting devices, or scanners; 
(2)shall be similar to that used by the Bureau of Engraving and Printing to secure United States currency; 
(3)shall be manufactured and distributed in a highly secure, tightly controlled environment; and 
(4)should incorporate additional layers of non-visible covert security features up to and including forensic capability. 
(c)Standards for packaging 
(1)Multiple elementsFor the purpose of making it more difficult to counterfeit the packaging of drugs subject to section 503(b), manufacturers of the drugs shall incorporate the technologies described in subsection (b) into multiple elements of the physical packaging of the drugs, including blister packs, shrink wrap, package labels, package seals, bottles, and boxes. 
(2)Labeling of shipping containerShipments of drugs described in subsection (a) shall include a label on the shipping container that incorporates the technologies described in subsection (b), so that officials inspecting the packages will be able to determine the authenticity of the shipment. Chain of custody procedures shall apply to such labels and shall include procedures applicable to contractual agreements for the use and distribution of the labels, methods to audit the use of the labels, and database access for the relevant governmental agencies for audit or verification of the use and distribution of the labels.. 
 
